Opinion op the Court by
Judge Peters:
It is clearly shown by the evidence that at the sale of the property by Calvert, Graves purchased under an agreement between him and S'cott that he was to buy the property and hold for .Scott, and if he should need the money he had paid out, by an arrangement made by Scott with Calvert he was to refund the money to Graves, and that he did, so that the land, or property was redeemed months before the year expired, even if Graves’ purchase could have the effect to invest him with an incohate title.
As to the sale under the execution -in favor of Brown and wife, Corbin bought in the property to secure the debt with -the intention to hold the same for Scott, having secured the debt of Brown and wife, and when Dulaney acquired the benefit of his purchase it was with the distinct understanding that Scott was to have the right to redeem, and Dulaney held in it the character of a trust, and when his money was paid the property was to go to Scott, and Hagarty, when he purchased from Dulaney, was well apprised of the whole. arrangement and was not a purchaser, without notice of the trust.
As the judgment provides for the payment of the sevei*al debts of Scott on equitable principles, we perceive no error, and the judgment is affirmed.
The Oi-iiep Justice did not sit in this case.